Citation Nr: 1524800	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-29 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased apportionment of the Veteran's compensation benefits on behalf of his dependent minor child, K.L.R..


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is the custodian of K.L.R., who is the dependent child of the Veteran, who served on active duty from March 1984 to February 1987 and from January 1991 to March 1991.  The appellant is the recipient of an apportionment of the Veteran's disability compensation benefits on K.L.R.'s behalf.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decisional letter of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for an increased apportionment on behalf of the child K.L.R. (denying further apportionment in excess of the current amount of $64 monthly).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant/claimant seeks an increased apportionment of the Veteran's VA disability compensation benefits on behalf of K.L.R., the Veteran's dependent child in the custody of the appellant/claimant.  The claim on appeal must be remanded to correct errors depriving the Veteran of his due process rights with regard to this matter which may potentially reduce his VA disability compensation payments (as discussed in more detail below).  As the issue must be remanded for reasons of procedural requirements, the Board finds that it is reasonable at this time to also acknowledge and direct the AOJ to address the potential concern and confusion discussed by the appellant/claimant's representative in an April 2015 brief.  It appears that adjudication of this claim would benefit from clarification of the AOJ's determinations regarding the basis of the current apportionment and the basis of the denial for increased apportionment.  The Board shall here summarize the context of this matter as it appears in the record.

Consideration of 'General' and 'Special' Apportionment Provisions

VA law provides that a veteran's benefits may be apportioned if a veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).  There are two types of apportionments.  The first type is a 'general' apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation or pension payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children, and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  The second type, or 'special' apportionment, provides that where hardship is shown to exist, compensation or pension may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451.

In June 2003, the appellant/claimant was issued a "Special Apportionment Decision" that found that the appellant/claimant's financial data "does not show a need for this apportionment," but further found that the Veteran was "not contributing to the support" of K.L.R. and that "the child is entitled to the additional amount the veteran would receive for this dependent child."  Documents of record from July 2003 reflect that K.L.R. was newly added as a dependent to the Veteran's disability compensation award effective from September 2002, and this resulted in the addition of $64 to the Veteran's monthly disability compensation award at that time.  Simultaneous with the addition of K.L.R. as a dependent on the Veteran's award, apportionment of the full $64 monthly amount associated with K.L.R.'s minor dependent status was started such that the $64 was made payable to the appellant/claimant on behalf of K.L.R.  Beginning in February 2010, the appellant/claimant submitted correspondence noting that the Veteran's disability compensation payments had been adjusted upwards over the years following the establishment of the apportionment, and that the dependency award associated with K.L.R.'s dependent child status had come to significantly exceed the $64 per month that was apportioned to the appellant/claimant on K.L.R.'s behalf.  The adjusted amount in excess of $64 per month was being received by the Veteran while the apportionment on behalf of K.L.R. remained $64 per month.  The appellant/claimant asserts that the Veteran continues to provide no contribution or support for the care of K.L.R., but has been receiving and continues to receive payment of a substantial portion of the upward adjusted VA dependency award for K.L.R.

In October 2011, the AOJ issued a new "Special Apportionment Decision" denying an increase in the apportionment awarded on behalf of K.L.R. (leaving the apportionment amount at $64 per month).  This decision noted that the Veteran's monthly disability compensation award included $109 (at the time of the October 2011 decision, further adjusted since that time) due to the Veteran claiming K.L.R. as a dependent, and that only $64 of that amount was being apportioned to the appellant/claimant who is K.L.R.'s custodian.  The AOJ denied the request of an increased apportionment, concluding that increasing the apportionment would "create an undue hardship on the veteran."
 
The August 2013 statement of the case appears to have potentially contributed to confusion in this matter.  The August 2013 statement of the case denies the request for an increased apportionment on the basis of an explanation that states: "the type of apportionment you were granted, on June 2, 2003" was "a general apportionment," and that such award was made "because VA found that [K.L.R.] did not live with [the Veteran] and he did not pay any support."  The statement of case appears to go on to find, however, that: 

A special apportionment .... is granted only when hardship is shown to exist.  The evidence of record showed no hardship exists because your income exceeds your expenses.  The decision to deny your request for an increased apportionment was proper since the evidence of record showed [the Veteran] makes a reasonable monthly contribution under the existing apportionment.

In April 2015, the appellant/claimant's representative submitted a brief that expresses concern that the AOJ's references to the regulatory provisions for general apportionments and for special apportionments have become confusing, unclear, and have potentially transposed the requirements for one type of apportionment upon the other type in pertinent regards.  The Board makes no pronouncement on the merits of the argument in the April 2015 brief at this time.  However, during the processing of this remand, the AOJ shall have the opportunity to better clarify for the parties (1) whether the current apportionment on behalf of K.L.R. is a 'general' apportionment (as was asserted in the August 2013 statement of the case) or is a 'special apportionment' (as suggested by the headings of the June 2003 decision awarding the apportionment and the October 2011 decision denying an increase in the apportionment ); (2) the specific basis of the resolution of the request for an increased apportionment under the regulatory provisions for a 'general' apportionment; and (3) distinctly, the specific basis of the resolution of the request for an increased apportionment under the regulatory provisions for a 'special' apportionment.

Due Process / Contested Claims Notice

Because a grant of the appellant's claim for an increased apportionment would result in the payment of a lesser benefit to the Veteran, this case qualifies as a "contested claim."  See 38 C.F.R. § 20.3(p) (defining contested claim).  A claim for an apportionment is a "contested claim" and is subject to the provisions of 38 U.S.C.A. § 7105A (West 2014) and the special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2014); see also 38 C.F.R. §§ 20.500-20.504, 20.713 (2014).  

Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In this case, it does appear that notice of the October 2011 decision was sent to both the claimant (seeking an increased apportionment) and the Veteran (whose benefits would be further apportioned).

However, it is further required that upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the statement of the case.  38 C.F.R. § 19.101.  In this case, the record reflects that the August 2013 statement of the case was mailed to the claimant (seeking an increased apportionment) and to her representative, but the statement of the case is not shown to have been mailed to the Veteran (whose benefits may be further apportioned) nor to his representative (The American Legion).  The Board observes that a letter was sent by the RO to the Veteran on the same day that the August 2013 statement of the case was issued to the claimant, but the contents of that letter appear to have no direct relationship to this apportionment issue and convey no information concerning the statement of the case nor even notice that an appeal on the apportionment issue was proceeding.

Additionally, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  To the extent that the September 2013 VA Form 9 substantive appeal filed by the claimant seeking increased apportionment does not expand upon her arguments in this case, it was arguably not necessary to notify the Veteran of the details of its contents.  However, as it appears that the Veteran was never notified (1) that the claimant initiated an appeal of the October 2011 decision and (2) of the contents of the August 2013 statement of the case, it appears noteworthy that it further appears that the Veteran was never notified of the fact that she perfected the appeal to the Board.

The Board observes that a December 2014 letter was sent by VA to the Veteran and his representative, and this letter appears to have been connected to this appeal.  However, the content of the December 2014 letter features two sentences, presented here in their entirety: "We have certified your appeal to the Board of Veterans' Appeals and are transferring your VA records to the Board in Washington, D.C.  The Board will notify you when it has received your records."  The letter does not otherwise explain to the Veteran the nature of the appeal, which he did not initiate and of which it does not appear he has otherwise been made aware.  In April 2015, the Board did send a notice letter to indicate receipt of the case, but the April 2015 letter was sent only to the claimant / appellant and not to the Veteran or his representative.

It is not shown that the VA has fulfilled its obligations under the procedures relating to contested claims.  See VA Adjudication Manual, M21-1, Part III, Subpart vi, Chapter 6.  In light of the foregoing, a remand is required to ensure compliance with all specialized contested claim procedures.

In addition, both parties should be provided an additional VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to update their financial information in connection with this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and ensure that all contested claims procedures have been followed.  Specifically, the AOJ must furnish the Veteran and his representative a copy of the August 2013 statement of the case (in addition to any other appropriate information alerting the Veteran to the fact that this appeal is proceeding, the status of the appeal as perfected for the Board's review, and of his rights with respect to the appeal).

2.  The AOJ should provide both parties an additional VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to update their financial information.

3.  After completion of the foregoing and any other notice or development indicated by the state of the record, the AOJ should readjudicate the matter of whether or not the appellant (on behalf of K.L.R.) is entitled to an increased apportionment of the Veteran's VA compensation benefits, in accordance with all contested claim procedures.  The AOJ must furnish the appellant and the Veteran a supplemental statement of the case (SSOC) and return the case to the Board.  The new SSOC should clarify for the parties (a) whether the current apportionment on behalf of K.L.R. is a 'general' apportionment (as was asserted in the August 2013 statement of the case) or is a 'special apportionment' (as suggested by the headings of the June 2003 decision awarding the apportionment and the October 2011 decision denying an increase in the apportionment); (b) the specific basis of the resolution of the request for an increased apportionment under the regulatory provisions for a 'general' apportionment; and (c) distinctly, the specific basis of the resolution of the request for an increased apportionment under the regulatory provisions for a 'special' apportionment.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

